       Case 1:18-cr-00259-PKC Document 304 Filed 05/20/20 Page 1 of 1
        Case 1:18-cr-00259-PKC Document 302-1 Filed 05/07/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
   ---------------                  -------       X
 UNITED STATES OF AMERICA,

                                Plaintiff,
                                                       ORDER
                -against-
                                                      18 CR 259 (PKC)
 ALEKSANDR RAZUMOVSKIY,

                                Defendant.
 ------------------------------------------       X


P. KEVIN CASTEL, United States District Judge:

       The Defendant, ALEKSANDR RAZUMOVSKIY (Reg. No. 75971-112), having made

an application to the warden of the Federal Correctional Institution in Otisville, NY for a

sentence reduction pursuant to 18 U .S.C. § 3582, based on his medical condition,

       It is hereby ORDERED that the Bureau of Prisons release to Defendant's counsel,

Zachary S. Taylor, within five business days of this Order, Defendant's complete medical

records from the time he entered into the custody of the Bureau of Prisons to the present. /

Date: May). c, 2020
      New York, New York


                                                           "P. KEVIN CASTEL
                                                             United States District Judge
